Case 2:18-cv-00086-SJF-AKT Document 53 Filed 11/08/19 Page 1 of 4 PageID #: 307


   Ver




                                                                             HUNTON ANDREWS KURTH LLP
                                                                             125 HIGH STREET
                                                                             SUITE 533
                                                                             BOSTON, MASSACHUSETTS 02110-0533


                                                                             TEL 617 • 648 • 2800
                                                                             FAX 617 • 433 • 5022



                                                                             CHRISTOPHER M. PARDO
                                                                             DIRECT DIAL: 617 • 648 • 2759
                                                                             EMAIL: cpardo@HuntonAK.com

    November 8, 2019

   VIA CM/ECF

   Hon. Sandra J. Feuerstein, U.S.D.J.
   United States District Court
   Eastern District of New York
   100 Federal Plaza
   Central Islip, New York 11722

           Re:      Scott, et al. v. Whole Foods Market Group, Inc.
                    E.D.N.Y. Docket No. 2:18-cv-86-SJF-AKT

   Dear Honorable Judge Feuerstein:

          This firm represents Defendant Whole Foods Market Group, Inc. (“Whole Foods” or
   “Defendant”) in the above referenced matter. Defendant submits this Letter Motion to Quash
   the Subpoena Duces Tecum (the “Subpoena”) directed to Metlife, Inc. (“Metlife”) by Plaintiffs
   Dwayne J. Scott (“Scott”) and Derell J. Meynard (“Meynard”) (together, “Plaintiffs”). A true
   and accurate copy of the Subpoena is attached hereto as Exhibit A.

           The Subpoena must be quashed because makes overly broad requests for private and
   personally identifying information regarding Whole Foods’ current and former employees that
   are not part of this litigation from Whole Foods’ insurance provider in an effort to obtain “class”
   information from a third-party. Additionally, the Subpoena must be quashed because it is an
   improper attempt by Plaintiffs to circumvent the appropriate rules of practice and procedure to
   obtain purported “class” information from third-parties prior to moving for certification, the
   propriety of which is compounded by the fact that counsel for Plaintiffs is presently seeking to
   withdraw from the representation of Scott (see Docket Entry (“DE-”) 30, 50) while
   simultaneously trying to engage in last-ditch substantive discovery using Scott’s name. Finally,
   the Subpoenas should be quashed as there is a presently pending motion to stay discovery filed
   by Whole Foods that has not yet been decided by the Court. See DE-51.

          This is a case alleging a frequency of pay violation on behalf of two supposed manual
   workers under New York Labor Law (“NYLL”) § 191. Neither of the named plaintiffs are
   appropriate representatives of the purported class for distinct reasons: (i) Scott, because he did
   not work at Whole Foods during the applicable statutory period and (ii) Meynard, because he

            ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
         LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                www.HuntonAK.com
Case 2:18-cv-00086-SJF-AKT Document 53 Filed 11/08/19 Page 2 of 4 PageID #: 308




   November 8, 2019
   Page 2

   worked in a non-manual position of a produce buyer during the statutory period. See DE-42,
   43. Nonetheless, Plaintiffs served written discovery requesting, among other things, class
   related information pertaining to all “manual” workers at Whole Foods in New York. Whole
   Foods served objections and responses to Plaintiffs’ written discovery and produced documents
   related to named plaintiffs, and, even prior to the parties exchanging discovery, requested that
   a protective order be entered before sharing any information regarding employees other than
   the named plaintiffs. Plaintiffs delayed for more than three (3) months in addressing Whole
   Foods’ request for a protective order, and, as a result, one has not yet been entered.

           Plaintiffs have not moved for class certification and presently pending are an unopposed
   motion for judgment on the pleadings (DE-33, 42, 43) and a motion to stay discovery (DE-51).
   Obviously frustrated with the current state of discovery and the lack of having any appropriate
   class representative, Plaintiffs served multiple subpoenas on Whole Foods’ current and former
   insurance providers seeking extensive, irrelevant information about Whole Foods’ workforce
   and details pertaining to Whole Foods’ insurance coverage in circumvention of the proper
   procedures and rules of this Court pertaining to pre-certification discovery. More particularly,
   the Subpoena seeks, inter alia, the production by Metlife of:

             Documents identifying each “Buyer/Specialist” employed by Whole Foods in New
              York;
             All documents concerning the number, classification and job description of
              employees working for Whole Foods in New York State;
             All documents concerning the activities, duties, physical requirements, working
              conditions, work-related risks, and classification of Whole Foods’ New York
              workforce;
             All documents concerning any disability audits of Whole Foods’ New York
              workforce;
             All application and renewal applications by Whole Foods for disability insurance
              for New York State employees, regardless of the date;
             All documents concerning the payroll and number of Whole Foods’ New York
              employees on a bi-weekly, monthly and/or quarterly basis; and
             All documents showing the total number of employees by classification, the payroll
              of each classification of employees on bi-weekly, monthly and/or quarterly basis.

   See Exhibit A. The Subpoena not only improperly seeks a “class list” from an insurance
   company engaged by Whole Foods, but also, requests private information about Whole Foods’
   current and former employees who are not part of this litigation. See id.

          Rule 45 of the Federal Rules of Civil Procedure allows a court to quash a subpoena that
   “requires disclosure of privileged or other protected matter, if no exception or waiver applies;
Case 2:18-cv-00086-SJF-AKT Document 53 Filed 11/08/19 Page 3 of 4 PageID #: 309




   November 8, 2019
   Page 3

   or subjects a person to undue burden.” Lopez v. Setauket Car Wash & Detail Ctr., No. CV 12-
   6324(LDW)(AYS), 2015 WL 13753675, at *3 (E.D.N.Y. May 19, 2015) (quoting Fed. R. Civ.
   P. 45(c)(3)(A)(iii)-(iv)).

           Through the Subpoena, Plaintiffs are fishing for a class list, which is itself entirely
   improper both (i) because the case is in the pre-certification stage of litigation and (ii) because
   of the lack of a proper named plaintiff to represent the purported class of all manual workers in
   New York as alleged by Plaintiffs. Aside from that, which is reason alone to quash the
   Subpoena, Plaintiffs are requesting the production of private employee information -- including
   information regarding workplace injuries and medical issues -- without regard for the
   employees’ respective jobs at Whole Foods and whether they could ever be part of a purported
   class here.

           This Court regularly rejects attempts to improperly obtain purported “class”
   information, as numerous decisions show. See, e.g., Dziennik v. Sealift, Inc., No. 05-CV-4659
   (DLI)(MDG), 2006 WL 1455464, at *1 (E.D.N.Y. May 23, 2006) (denying plaintiffs’ motion
   to compel production of class-related information and acknowledging that “[c]ourts have
   ordinarily refused to allow discovery of class members’ identities at the pre-certification stage
   out of concern that plaintiffs’ attorneys may be seeking such information to identify potential
   new clients, rather than to establish the appropriateness of certification”); Charles v. Nationwide
   Mut. Ins. Co., No. 09 CV 94 ARR, 2010 WL 7132173, at *8 (E.D.N.Y. May 27, 2010) (denying
   plaintiffs’ motion to compel stating that “the Court follows the prevailing view in this district
   and “refuse[s] to allow discovery of class members’ identities at the pre-certification stage”)
   (citing Calabrese v. CSC Holdings, Inc., 02-cv-5171 (DLI)(JO), 2007 WL 749690, at *6 n. 7
   (E.D.N.Y. March 7, 2007). It is wholly inappropriate for Plaintiffs to seek such information
   from an insurance provider of Whole Foods and the Subpoena must be quashed.

           Additionally, through the Subpoena, counsel is seeking extensive information on behalf
   of an individual for whom counsel is presently seeking to withdraw from representation and
   who is the subject of multiple Show Cause Orders. See Docket Entry (“DE”) 30, 46, 50. In
   an effort to stop the waste of extensive time and money, as well as the Court’s resources, on
   discovery disputes that may ultimately prove to be unnecessary given that there are presently
   two dispositive motions pending, including Whole Foods’ unopposed Motion for Judgment on
   the Pleadings, Whole Foods has also moved to stay discovery. See DE-23, 42-43, 51.

            WHEREFORE, for the reasons set forth herein, Whole Foods respectfully requests that
   the Court quash the Subpoena to Metlife and grant Whole Foods its fees and costs incurred in
   filing the instant letter motion.
                                              ***
Case 2:18-cv-00086-SJF-AKT Document 53 Filed 11/08/19 Page 4 of 4 PageID #: 310




   November 8, 2019
   Page 4

                                         Sincerely,




                                         Christopher M. Pardo


   Cc:   Steven J. Moser (via CM/ECF; smoser@moseremploymentlaw.com )
